Order issued November 13, 2012




                                            In The




                                     No. 05-11-00600-CV


            BALDEV SINGH, HARMISH KAUR, WAHE GURU ONE, LLC,
                  AND SUBZI MANDI TEXAS, LLC, Appellants
                                              Ve




             HARVINDER SINGH AND RASPAL SINGH NIJJAR, Appellees


                                           ORDER

       We GRANT appellees’ November 13, 2012 motion for postponement of oral argument.

The Clerk of the Court is directed to remove this case from submission on November 14, 2012 at

2:00 p.m. This case will be resubmitted in due course.




                                                     MOLLY